DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 1, 2, 4-6, 13-15, 17, 18, and 20 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(b), claims 8-12 and 19, directed to the product, previously withdrawn from consideration as a result of a restriction requirement, claims 8-12 and 19 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. Claim 7, directed to the invention(s) of a use do not require all the limitations of an allowable product claim, and claim 7 NOT been rejoined.  It is noted that claim 7 has been cancelled because the claim presents 112(b) indefinite issues (i.e. the claim requires “the use of” but does not set forth specific method steps as to how one of ordinary skill in the art would use said product).
Because a claimed invention previously withdrawn from consideration under 37 CFR 1.142 has been rejoined, the restriction requirement between groups I-III as set forth in the Office action mailed on are is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present 
Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
This application is in condition for allowance except for the presence of claim 7 directed to a use non-elected without traverse.  Accordingly, claim 7 been cancelled.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
Claim 7 is cancelled.

Reasons for Allowance
Claims 1, 2, 4-6, 8-15, and 17-20 are allowed.
Applicants have amended the claims to put the application in condition for allowance; the amendments to the claims are entered.
The following is an examiner’s statement of reasons for allowance: the closest prior art of record, known by Slovinsky et al. (US Patent No. 5385772), teaches in a preferred embodiment, a mixture for preparing a prepolymerized material, which 
Slovinsky et al. fails to teach a viscosity of 2.3 Pa·s.  Slovinsky et al. does not contain sufficient suggestion, teaching, or motivation that would lead us from the taught viscosity of about 3000 cps, to the specific claimed viscosity of 2.3 Pa·s, as now required by the instant application.  Such a reconstruction of the claims would be based on impermissible hindsight.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA ROSWELL whose telephone number is (571)270-5453.  The examiner can normally be reached on M-F 8:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JESSICA M ROSWELL/Primary Examiner, Art Unit 1767